             Case 2:21-cv-00006-RSL Document 23 Filed 05/07/21 Page 1 of 4




 1                                                       THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
     JULIAN FLORES aka JULIAN FLORES
11   SANCHEZ,                                             Case No. 2:19-cv-01254-RSL

12                                        Plaintiff,      REQUEST FOR JUDICIAL NOTICE IN
                                                          SUPPORT OF MOTION TO DISMISS
13          v.                                            AMENDED COMPLAINT BY
                                                          WELLS FARGO BANK, N.A.
14   WELLS FARGO BANK N.A.,
                                                          NOTE ON MOTION CALENDAR:
15                                     Defendant.         June 4, 2021

16

17          Pursuant to Federal Rule of Evidence 201, defendant Wells Fargo Bank, N.A. submits

18   this Request for Judicial Notice in support of its contemporaneously filed Motion to Dismiss
19
     Amended Complaint and requests that the Court take judicial notice of Exhibits A through H.
20
            The Court may take judicial notice of documents filed in other court proceedings.
21
     Mahoney v. Holder, 62 F. Supp. 3d 1215, 1219 (W.D. Wash. 2014) (“The Court may take
22
     judicial notice of ‘proceedings in other courts, both within and without the federal judicial
23

24   system, if those proceedings have a direct relation to matters at issue.’”). The exhibits attached

25

26

     REQUEST FOR JUDICIAL NOTICE IN
     SUPPORT OF MOTION TO DISMISS                                                    K&L GATES LLP
     AMENDED COMPLAINT BY                                                           925 FOURTH AVENUE
                                                                                         SUITE 2900
     WELLS FARGO BANK, N.A.- 1                                                SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
             Case 2:21-cv-00006-RSL Document 23 Filed 05/07/21 Page 2 of 4




 1   to this Request for Judicial Notice were filed in In Re Julian Flores aka Julian Flores Sanchez,

 2   No. 11-20512-TWD (Bankr. W.D. Wash. filed Sept. 1, 2011).
 3
            Wells Fargo requests that the Court take judicial notice of the following documents:
 4
            Exhibit A: Chapter 13 Plan (Dkt. No. 43), filed Feb. 14, 2012;
 5
            Exhibit B: Docket Entry, Order Confirming Chapter 13 Plan (Dkt. No. 45), filed
 6
     March 23, 2012;
 7
            Exhibit C: Motion For Relief From Stay and Co-Debtor Stay or In The Alternative
 8

 9   For Adequate Protection by Ally Financial, Inc. (Dkt. No. 77), filed March 30, 2017;

10          Exhibit D: Debtor’s Response to Creditor’s Motion for Relief From Stay Re: 2007
11   Chevrolet Express CA (Dkt. No. 79), filed April 12, 2017;
12
            Exhibit E: Notice of Trustee’s Motion to Dismiss Case and Hearing (Dkt. No. 80),
13
     filed April 17, 2017;
14
            Exhibit F: Order Granting Relief From Stay and Co-Debtor Stay to Ally Financial,
15

16   Inc. (Dkt. No. 85), filed April 18, 2017;

17          Exhibit G: Notice of Trustee’s Motion to Dismiss Case and Hearing (Dkt. No. 93),

18   filed September 18, 2017;
19          Exhibit H: Order Dismissing Case (Dkt. No. 97), filed December 1, 2017.
20
            DATED May 7, 2021.
21

22                                                      K&L GATES LLP
23

24                                                      By:/s/ Peter A. Talevich
                                                        Peter A. Talevich, WSBA # 42644
25                                                      Raina V. Wagner, WSBA #45701
                                                        925 Fourth Avenue, Suite 2900
26

     REQUEST FOR JUDICIAL NOTICE IN
     SUPPORT OF MOTION TO DISMISS                                                   K&L GATES LLP
     AMENDED COMPLAINT BY                                                          925 FOURTH AVENUE
                                                                                        SUITE 2900
     WELLS FARGO BANK, N.A.- 2                                               SEATTLE, WASHINGTON 98104-1158
                                                                                TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
            Case 2:21-cv-00006-RSL Document 23 Filed 05/07/21 Page 3 of 4




 1                                          Seattle, WA 98104
                                            Phone: (206) 623-7580
 2                                          Fax: (206) 623-7022
                                            E-mail: peter.talevich@klgates.com
 3                                          E-mail: raina.wagner@klgates.com

 4                                          Andrew C. Glass, MA# 638362_
                                            Gregory N. Blase, MA# 66271
 5                                          Admitted Pro Hac Vice
                                            State Street Financial Center
 6                                          One Lincoln Street
                                            Boston, MA 02111-2950
 7                                          Phone: (617) 261-3100
                                            Fax: (617) 261-3175
 8                                          E-Mail: andrew.glass@klgates.com
                                            E-mail: gregory.blase@klgates.com
 9
                                            Attorneys for Defendant Wells Fargo Bank
10                                          N.A.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     REQUEST FOR JUDICIAL NOTICE IN
     SUPPORT OF MOTION TO DISMISS                                     K&L GATES LLP
     AMENDED COMPLAINT BY                                            925 FOURTH AVENUE
                                                                          SUITE 2900
     WELLS FARGO BANK, N.A.- 3                                 SEATTLE, WASHINGTON 98104-1158
                                                                  TELEPHONE: (206) 623-7580
                                                                   FACSIMILE: (206) 623-7022
             Case 2:21-cv-00006-RSL Document 23 Filed 05/07/21 Page 4 of 4




 1                                  CERTIFICATE OF SERVICE

 2          I certify that on May 7, 2021, I electronically filed the foregoing with the Clerk of the
 3   Court using the CM/ECF system which will send notification of such filing to the following:
 4

 5             V. Omar Barraza
               BARRAZA LAW FIRM, PLLC
 6             10728 16th Ave. SW
               Seattle, WA 98146
 7             Tel: (206) 933-7861
               Fax: (206) 933-7863
 8             omar@barrazalaw.com

 9             Attorneys for Plaintiff

10
               Christina L. Henry
11             HENRY & DEGRAAFF, P.S.
               787 Maynard Ave. S.
12             Seattle, WA 98104
               Tel: (206) 330-0595
13             Fax: (206) 400-7609
               chenry@hdm-legal.com
14
               Attorneys for Plaintiff
15

16      DATED: May 7, 2021.
17

18                                                 s/ Peter A. Talevich
                                                  Peter A. Talevich, WSBA # 42644
19

20

21

22

23

24

25

26

     REQUEST FOR JUDICIAL NOTICE IN
     SUPPORT OF MOTION TO DISMISS                                                    K&L GATES LLP
     AMENDED COMPLAINT BY                                                           925 FOURTH AVENUE
                                                                                         SUITE 2900
     WELLS FARGO BANK, N.A.- 4                                                SEATTLE, WASHINGTON 98104-1158
                                                                                 TELEPHONE: (206) 623-7580
                                                                                  FACSIMILE: (206) 623-7022
